DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	An amended claim set was received on 06/14/2022. Applicant has canceled claims 7-12 and 14-17 and added claims 21-33. Support for the new claims is found within the specification. Applicant has substantially amended the claims to now comprise “a mixture of dried bacterial cells” (claim 1), to recite “within a poultry feed” rather than the intended use of “for administering to poultry feed” (claim 2), to require the feed to comprise “maize, soya oilcake, sunflower oilcake, canola oilcake, wheat, bran, Ca-phosphate, limestone, salt, lysine, methionine, and threonine” (claim 3), to have a specific amount of dried cells per gram of the poultry feed (claim 4), to require that the mixture be freeze-dried (claim 5), and to require a specific concentration (in CFU/gram) of dried bacterial cells (claim 6). Independent claim 13 has been amended to be drawn to a feed comprising maize and a mixture of dried bacterial cells. 

Claim Objections
	Claim 3 is objected to because it recites “ca-phosphate”. Ca-phosphate is not properly defined and should be amended to read “calcium phosphate”.	
Claims 4, 24, and 29 are objected to because they recite “…or 3.5 of the dried bacterial cells per gram of the poultry feed”. The appropriate unit should be added following the value 3.5. For the purpose of examination, this limitation is interpreted to read “3.5 mg”.
Claims 22 and 26 are objected to because there should be no spaces between the numbers “1.9” (lines 2-3 of claim 22 and line 2 of claim 26), “107” (lines 2-3 of claim 22 and lines 2-4 of claim 26), and “1.3” (lines 3-4 of claim 22 and line 3 of claim 26). There should be a period following the abbreviation “L.” in lines 3-4 of claim 22 and lines 2-3 of claim 26.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 7-12 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement
	Claims 7-12 were previously rejected for reciting bacterial strains which did not comply with the biological deposit requirements. Applicant disagrees but has canceled the claims to expedite prosecution. For this reason, the rejection of record has been rendered moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


RE: Rejection of claims 1-13 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
	Claims 1-13 were previously rejected for reciting judicial exceptions (B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus; products of nature) without significantly more. Applicant disagrees but solely to expedite prosecution has amended the claims to attempt to overcome the rejection under 35 U.S.C. 101. Applicant argues that the amendments to the claims are sufficient to render the claimed composition patent eligible for the following reasons.
	First, applicant argues that the claims recite a probiotic composition comprising a mixture of dried bacterial cells from six specific strains (interpreted to mean six specific species). Applicant argues that these six specific strains do not occur in combination in nature and that the bacterial cells are dried bacterial cells. Therefore, applicant argues that the composition does not occur in nature and the claimed judicial exceptions are markedly different to the strains as they would occur in their natural state.
	Second, applicant argues that the dependent claims further specify elements which prevent the claimed subject matter from being interpreted as a product of nature. For example, claim 2 specifies that the composition is within a poultry feed and claim 3 specifies that the poultry feed comprises maize, soya oilcake, sunflower oilcake, canola oilcake, wheat, bran , calcium-phosphate, limestone, salt, lysine, methionine, and threonine.
	Applicant’s arguments have been fully considered but are not found to be persuasive for the following reasons.
	With respect to applicant’s first argument, the determination of eligibility for recitations of products of nature relies, in part, on the Markedly Different Characteristic Analysis. “…[I]f the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception” (See MPEP 2106.04(c)(I)). The question is therefore whether the mixing and drying the claimed judicial exceptions causes the combination of these exceptions to be markedly different (See MPEP 2106.04(c)(I)(A)). As discussed in the previous office action, there is no evidence that the mixture of the claimed products of nature is markedly different from their counterparts found in nature. With regard to the position that the “dried” form causes the composition to be markedly different, as discussed above, the species have been isolated from the gastrointestinal tract of broiler chickens, therefore there is a reasonable probability that these bacteria would be dried in nature (ex. after being excreted through broiler chicken feces and dried by nature). Moreover, there is no evidence that drying the six bacterial strains together would confer markedly different characteristics.
	With respect to applicant’s second argument, as discussed above, it is found that the claims recite a product of nature (Step 2A prong 1). The next question is whether the additional elements (“…within a poultry feed”, for example) cause the claimed judicial exception to be integrated into a practical application (Step 2A prong 2) or to be significantly different than the judicial exception (Step 2B). It is not found that these additional limitations are sufficient to cause the judicial exception to be eligible subject matter. Particularly, formulating the composition with a “poultry feed” merely involves the addition of the bacterial strains to a feed suitable for ingestion by poultry. This does not transform the JE into a different state or thing.
	Due to substantial amendment of the claims and addition of new claims, the rejection of record has been withdrawn and a new ground of rejection is set forth below.

New ground of rejection
Claims 1-6, 13, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Bacillus amyloliquefaciens, Enterococcus faecalis, Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to increase the immune response is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-6, 13, and 21-33 recite a probiotic composition (claims 1-6, 21-22, and 25-33) and a poultry feed (claims 13 and 23-24), which are compositions of matter.
	Thus the answer to this step for claims 1-6, 13, and 21-33 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1, 13, 21, and 25 recite the following bacteria isolated from healthy broilers (page 9, paragraph 4):
B. amyloliquefaciens (closest natural counterpart: naturally occurring B. amyloliquefaciens)
E. faecalis (closest natural counterpart: naturally occurring E. faecalis)
L. salivarius (closest natural counterpart: naturally occurring L. salivarius)
L. johnsonii (closest natural counterpart: naturally occurring L. johnsonii)
L. gallinarum (closest natural counterpart: naturally occurring L. gallinarum)
L. crispatus (closest natural counterpart: naturally occurring L. crispatus).
For the markedly different characteristics analysis, an appropriate characteristic is the ability to improve the immune system, digestion, growth and/or health or to reduce mortality rates of poultry to which the composition is administered. There is no evidence presented in the disclosure which suggests that the mixture of the claimed microorganisms has markedly different characteristics compared to their naturally occurring microorganism counterparts, specifically to the naturally occurring dried counterparts.
Claims 2-6, 22-24, and 26-33 depend from claims which recite the naturally occurring bacteria.
Thus, as each claimed microorganism is isolated from nature, the answer to this prong for claims 1-6, 13, and 21-33 is yes for reciting natural products (laws of nature and natural phenomena).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claims 1-6, 21-22, and 25-33 recite the additional element “probiotic composition”. This element merely states its use and therefore does not cause the judicial exception to be transformed or reduced to a different state or thing and does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
	Claims 2 and 27 recite “within a poultry feed”. The “poultry feed” limitation merely requires any feed which is edible by poultry. There is no evidence presented that the act of placing or co-formulating the claimed judicial exception “within a poultry feed” causes the judicial exception to be transformed or reduced to a different state or thing.
	Claims 4, 6, 24, 26, and 29 recite specific amounts of dried bacterial cells per gram. There is no evidence presented that a particular concentration of dried bacterial cells would cause the dried bacterial cells to be transformed or reduced to a different state or thing.
	Claims 4-6, 24, 26, and 29 recite that the JE is dried or freeze dried. While drying causes a change in structure, there is no evidence presented which allows determination of whether that change is significantly different from the closest natural counterpart. 
	Claims 30 and 33 recite “which is for administering to chickens” and “which is for use in improving the immune system, digestion, growth, and/or health or for reducing mortality rates of poultry to which the composition is administered”, respectively. These elements are interpreted to be the intended use of the claimed composition. Therefore, they do not effect a transformation or reduction of a particular article to a different state or thing, provide any other integration of the judicial exception into a practical application, or tie the invention to a particular field/technology. See MPEP § 2106.05. 
	Claims 31 and 32 recite “which is in a form for oral administration” and “which is a feed additive or supplement”, respectively. As the recited oral form and feed additive/supplement are generically claimed, the composition is not limited to a specific form which confers a structure or property that is not found naturally or is significantly different from naturally occurring microorganisms. Oral formulations, feed additives, and supplements include formulations such as direct-fed microbials (DFMs) which involve directly feeding the bacterial cells or directly applying the bacteria to a feed. Therefore, these elements similarly do not effect a transformation or reduction of the composition to a different state or thing or provide any other integration of the JE into a practical application.  
	Thus the answer to this prong for claims 1-6, 13, and 21-33 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Probiotics are beneficial health-promoting bacteria which naturally occur in the gastrointestinal tract (specification, p. 2, par. 1). Davis et al. (US 2013/0045185 A1) teaches the use of B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus as compositions for alleviating the gastrointestinal inflammatory response ([0003])(i.e. as health-promoting bacteria). Davis et al. similarly teaches the use of these species for oral administration, as a feed additive or supplement, and as poultry feed ([0033] and ([0063]). Davis et al. also teaches the use of the probiotic bacteria in the freeze-dried (i.e. dried) form ([0061]). Therefore, the recited additional elements are well-understood, routine, and conventional activities previously known to the industry. 
	Thus, the answer to step (2B) for claims 1-6, 13, and 21-33 is no.
Conclusion
Claims 1-6, 13, and 21-33 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



RE: Rejection of claims 1-6 and 13 under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Davis et al. (US 20130045185 A1; cited in IDS filed 04/13/2020).
	 Claims 1-6 and 13 were previously rejected as being anticipated by Davis et al. (hereinafter Davis). Applicant disagrees but to expedite prosecution has amended claim 1 and submits that Davis does not teach a probiotic composition comprising a mixture of dried bacterial cells from species consisting of Bacillus amyloliquefaciens, Enterococcus faecalis, Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus. Applicant also argues that Davis does not teach this specific combination and instead lists more than 140 possible strains and the strains of present claim 1 appear in different lists of Davis rather than in a specific and tailored combination.
Applicant's arguments with respect to the reasons that the amended claims overcome Davis have been fully considered are found to be persuasive. 
Although, as set forth in the previous Office Action, it has been found that Davis teaches the composition comprising a mixture from species comprising these species, it is not found that Davis teaches a composition consisting of these species. As discussed below, Saint-Cyr et al. (Frontiers in Microbiology, 2016, Vol. 7, Article 553, pages 1-22) and Neal-McKinney et al. (PLOS One, 2012, Vol. 7(9), Article e43928, pages 1-11) provide teachings which, when combined with the teachings of Davis make obvious the instantly claimed compositions. Particularly Saint-Cyr et al. and Neal-McKinney et al. provide shared anti-bacterial properties possessed by these bacterial species.
The rejection of record for claims 7-12 has been rendered moot due to cancelation.
Due to substantial amendment to the claims, the rejection of record for claims 1-6 and 13 has been withdrawn and a new ground of rejection under 35. U.S.C. § 103 is set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


RE: Rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20130045185 A1; cited in IDS filed 04/13/2020).
	Claims 1-13 were previously rejected as being made obvious by Davis et al. Applicant disagrees but has amended claim 1 and submits that the claim is not obvious over Davis. Applicant argues that the amendments overcome Davis because there is no motivation to select of combine the strains taught by Davis or there would not be a reasonable expectation of success in doing so for the following reasons.
	First, applicant argues that the composition of Davis is intended to detoxify mycotoxins and inhibit the growth of mycotoxin-producing mold while the instant composition is intended to treat bacterial infections. Therefore, it would not be reasonably expected that strains which inhibit the growth of some fungi would also inhibit the growth of pathogenic bacteria.
	Second, applicant argues that the strains of Davis were selected to induce anti-inflammatory responses leading to immune suppression while the strains of the composition of the present invention were selected because they enhance the immune response in poultry. Therefore, applicant argues, Davis teaches away from the present invention.
Applicant's arguments with respect to the reasons that the amended claims overcome Davis have been fully considered are found to be persuasive. 
	With respect to applicant’s first argument, applicant is reminded that the claim is to the composition, not the intended use of the composition. There are no limitations to the composition which limit its use to a specific application and any recitations of an intended use do not impart a patentable weight on the composition. 
	Similarly, with respect to applicant’s second argument, the composition was previously found to be obvious over Davis regardless of applicant’s reasons for arriving at the present composition. Although Davis may have taught the applicant away from arriving at the present composition (because of applicant’s intended use of the composition), that does not mean that Davis teaches away from the composition for all intended uses, including the use set forth by Davis (increasing the performance of an animal, for example; [0072]). The composition does not become patentably new simply because the applicant had a different reason for using or arriving at the same composition.
	Although Davis makes obvious the composition comprising a mixture from species comprising these species, it is not found that Davis alone makes obvious a composition consisting of these species. As discussed below, Saint-Cyr et al. (Frontiers in Microbiology, 2016, Vol. 7, Article 553, pages 1-22) and Neal-McKinney et al. (PLOS One, 2012, Vol. 7(9), Article e43928, pages 1-11) provide teachings which, when combined with the teachings of Davis make obvious the instantly claimed compositions. Particularly Saint-Cyr et al. and Neal-McKinney et al. provide shared anti-bacterial properties possessed by these bacterial species.
The rejection of record for claims 7-12 has been rendered moot due to cancelation.
Due to substantial amendment to the claims, the rejection of record for claims 1-6 and 13 has been withdrawn and a new ground of rejection is set forth below.

New grounds of rejection
Claims 1-2, 4-6, 13, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20130045185 A1; cited in IDS filed 04/13/2020) in view of Saint-Cyr et al. (Frontiers in Microbiology, 2016, Vol. 7, Article 553, pages 1-22) and Neal-McKinney et al. (PLOS One, 2012, Vol. 7(9), Article e43928, pages 1-11).
Regarding claims 1, 5, 21, and 25, Davis teaches embodiments wherein more than one strain is combined to provide both a mycotoxin detoxifying effect and an anti-inflammatory effect and gives an embodiment wherein one or more detoxifying strains can be combined with one or more anti-inflammatory strains ([0056]). Davis defines detoxifying strains as including Bacillus amyloliquefaciens ([0038]) and anti-inflammatory strains as including Enterococcus faecalis ([0050]), Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus ([0049]). Davis teaches a composition comprising L. brevis, and one or more strains selected from B. licheniformis, B. subtilis, L. johnsonii, and E. faecium (claim 21), providing a suggestion of compositions comprising mixtures of Lactobacillus, Bacillus, and Enterococcus bacteria. 
Davis does not explicitly provide a composition comprising a mixture from species consisting of B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus.  
Saint-Cyr et al. (hereinafter Saint-Cyr) teaches that campylobacteriosis is the most common cause of bacterial gastroenteritis worldwide and is usually caused by Campylobacter jejuni (abstract). Saint-Cyr reviews various studies on Lactobacillus, Enterococcus, and Bacillus probiotics for their ability to inhibit the growth of C. jejuni (Id.). Saint-Cyr specifically teaches that E. faecalis, L. johnsonii, L. salivarius, L. crispatus, and B. amyloliquefaciens are capable of inhibiting growth of C. jejuni (see Tables 2 and 4; pages 7 and 11). Finally, Saint-Cyr concludes that mixtures of bacterial strains have shown promising results in reducing colonization of Campylobacter spp. in chickens, and in the future, it may be important to investigate different and varied bacterial species (p. 16, left col., par. 3 through right col., par. 2).
Saint-Cyr does not report on the ability of L. gallinarum to inhibit growth of C. jejuni.
Neal-McKinney et al. (hereinafter Neal-McKinney) tests the effects of Lactobacillus strains on C. jejuni growth and finds that L. crispatus and L. gallinarum are capable of inhibiting growth of C. jejuni (see p. 3, figure 2).
 Since Davis teaches the use of bacterial strains to alleviate gastrointestinal inflammatory responses and Saint-Cyr and Neal-McKinney provide teachings that B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus are all known to share the characteristic of inhibiting growth of C. jejuni, which causes campylobacteriosis (i.e. a gastrointestinal inflammatory condition), it would have been obvious to persons having ordinary skill in the art to combine these species to arrive at a composition wherein each element merely predictably performs the same function as it does separately. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Davis teaches that the final product is “preferably a dry, flowable powder” ([0065]), may be physically mixed with feed material in a “dry form” ([0073]), and the bacteria may be “freeze-dried” ([0061], [0063]).
Thus, claims 1, 5, 21, and 24 are considered to be obvious over Davis, Saint-Cyr, and Neal-McKinney.
Regarding claim 2 and 27, Davis further teaches that the strains can be administered to poultry ([0066]) and gives specific examples wherein the detoxifying and anti-inflammatory strains are added to poultry feed ([0070]). Additionally, Davis teaches animal feeds (“animal” is defined to include poultry; see [0066]) comprising the detoxifying and anti-inflammatory strains ([0013]-[0014]; claims 55-58) and provides that the compositions may be dry, flowable powders (i.e. the dried composition of claim 1) which can then be added to animal feed or a feed premix ([0065]). Thus, it is considered that Davis makes obvious the composition within a poultry feed.
Regarding claims 4, 24, and 29, Davis teaches that the amount of bacteria administered can vary and depends on the animal to which the probiotics are administered ([0068]-[0070]). Davis does not teach the specific amounts of dried bacterial cells per gram of poultry feed (e.g. 24, 12, 5.4, or 3.5 mg). Nonetheless, a person having ordinary skill in the art would undergo routine experimentation to arrive at concentration of dried bacterial cells per gram of poultry feed because the composition must be formulated to include some concentration of dried bacterial cells. Since the bacteria is preferably prepared as a dry flowable powder, a person with ordinary skill in the art would have been able to determine the amount of bacteria in milligrams that would be added to 1 gram of feed through routine experimentation/optimization. There is a reasonable expectation of success because the claims are drawn to compositions and the compositions do not require any particular effect to occur and it is not readily apparent that the claimed amounts are critical to the compositions.
Thus, claims 4, 24, and 29 are considered to be obvious over Davis, Saint-Cyr, and Neal-McKinney.
Regarding claims 6, 22, 26, as discussed above, Davis teaches the composition of claim 1. Davis teaches that for poultry, one or more Bacillus strains are fed at about 1 x 105 CFU/g to about 1 x 1010 CFU/g ([0070]). The instant claims are not limited to a poultry feed and comprise strains of genera other than Bacillus. A person having ordinary skill in the art would undergo routine experimentation to arrive at a specific total cell concentration (claim 6) or individual cell concentrations (claims 22 and 26) such as the instantly claimed amounts. There is a reasonable expectation of success because the claims are drawn to compositions and the compositions do not require any particular effect to occur and it is not readily apparent that the claimed amounts are critical to the compositions.
Thus, claims 6, 22 and 26 are considered to be obvious over Davis, Saint-Cyr, and Neal-McKinney.
Regarding claim 13, Davis teaches embodiments wherein more than one strain is combined to provide both a mycotoxin detoxifying effect and an anti-inflammatory effect and gives an embodiment wherein one or more detoxifying strains can be combined with one or more anti-inflammatory strains ([0056]). Davis defines detoxifying strains as including Bacillus amyloliquefaciens ([0038]) and anti-inflammatory strains as including Enterococcus faecalis ([0050]), Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus ([0049]). Davis teaches a composition comprising L. brevis, and one or more strains selected from B. licheniformis, B. subtilis, L. johnsonii, and E. faecium (claim 21), providing a suggestion of compositions comprising mixtures of Lactobacillus, Bacillus, and Enterococcus bacteria. 
Davis does not explicitly provide a composition comprising a mixture from species consisting of B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus.  
Saint-Cyr et al. (hereinafter Saint-Cyr) teaches that campylobacteriosis is the most common cause of bacterial gastroenteritis worldwide and is usually caused by Campylobacter jejuni (abstract). Saint-Cyr reviews various studies on Lactobacillus, Enterococcus, and Bacillus probiotics for their ability to inhibit the growth of C. jejuni. Saint-Cyr specifically teaches that E. faecalis, L. johnsonii, L. salivarius, L. crispatus, and B. amyloliquefaciens are capable of inhibiting growth of C. jejuni in vitro and in vivo (see Tables 2 and 4; pages 7 and 11). Finally, Saint-Cyr concludes that mixtures of bacterial strains have shown promising results in reducing colonization of Campylobacter spp. in chickens and in the future, it may be important to investigate different and varied bacterial species (p. 16, left col., par. 3 through right col., par. 2).
Saint-Cyr does not investigate the ability of L. gallinarum to inhibit growth of C. jejuni.
Neal-McKinney et al. (hereinafter Neal-McKinney) tests the effects of Lactobacillus strains on C. jejuni growth and finds that L. crispatus and L. gallinarum are capable of inhibiting growth of C. jejuni (see p. 3, figure 2).
 Since Davis teaches the use of bacterial strains to alleviate gastrointestinal inflammatory responses and Saint-Cyr and Neal-McKinney provide teachings that B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus are all known to share the characteristic of inhibiting growth of C. jejuni, which causes campylobacteriosis (i.e. a gastrointestinal inflammatory condition), it would have been obvious to persons having ordinary skill in the art to combine these species to arrive at a composition wherein each element merely predictably performs the same function as it does separately. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Davis teaches that the final product is “preferably a dry, flowable powder” ([0065]), may be physically mixed with feed material in a “dry form” ([0073]), and the bacteria may be “freeze-dried” ([0061], [0063]).
	With respect to the “poultry feed” limitation, Davis further teaches that the strains can be administered to poultry ([0066]) and gives specific examples wherein the detoxifying and anti-inflammatory strains are added to poultry feed ([0070]). Additionally, Davis teaches animal feeds (“animal” is defined to include poultry; see [0066]) comprising the detoxifying and anti-inflammatory strains ([0013]-[0014]; claims 55-58) and provides that the compositions may be dry, flowable powders (i.e. the dried composition of claim 1) which can then be added to animal feed or a feed premix ([0065]). 
	With respect to the addition of “maize”, Davis teaches that the animal feed includes maize ([0097]).
Regarding claim 23, Davis teaches that the feed may comprise maize, wheat, calcium phosphate, and limestone ([0063], [0064], [0097]). 
	Regarding claim 28, as discussed above, Davis teaches the composition of claim 27 including the composition with a feed or feed premix ([0065]). Davis teaches that the animal feed includes maize ([0097]).
	Regarding claims 30 and 32-33, the instant claims are drawn to intended uses “for administering to chickens”, “which is a feed additive or supplement”, and “which is for use in improving the immune system, digestion, growth and/or health, or for reducing mortality rates of poultry to which the composition is administered”, respectively. These limitations do not impart any particular structure on the claimed composition, therefore, they are similarly anticipated by Davis.
	Regarding claim 31, Davis teaches that the administration is by the oral route ([0033]). Additionally, as discussed above, Davis teaches that the composition may be added to an animal feed. This is considered to be a “form for oral administration”.

Claims 1-6, 13, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20130045185 A1; cited in IDS filed 04/13/2020) in view of Saint-Cyr et al. (Frontiers in Microbiology, 2016, Vol. 7, Article 553, pages 1-22) and Neal-McKinney et al. (PLOS One, 2012, Vol. 7(9), Article e43928, pages 1-11), further in view of Ramachandran et al. (Bioresource Technology, 2007, Vol. 98, pages 2000-2009) and Lichtenwalner (“Poultry – Nutrition for Chickens”, https://web.archive.org/web/20100606151043/https://extension.umaine.edu/livestock/poultry/nutrition-for-chickens (accessed 06/23/2022)). 
The teachings of Davis, Saint-Cyr, and Neal-McKinney are set forth above and applied herein. Davis, Saint-Cyr, and Neal-McKinney are found to render claims 1-2, 4-6, 13, and 21-33 obvious.
Regarding claim 3, Davis teaches that the feed may comprise maize, wheat, calcium phosphate, and limestone ([0063], [0064], [0097]). 
Davis does not teach that that the composition also comprises soya oilcake, sunflower oilcake, canola oilcake, bran, salt, lysine, methionine, and threonine.
Ramachandran et al. (hereinafter Ramachandran) reviews the use of oil cakes in the agricultural industry. Ramachandran teaches that oil cakes are commonly in use for feed applications in the poultry industry (abstract; p. 2001, right col., par. 2) and oil cakes include sunflower oil cake, soy bean (i.e. soya) cake, and canola oil cake (p. 2000, right col., par. 1). Ramachandran further teaches that bran is used as a potential raw material in bioprocesses as they provide an excellent substratum for the growth of microorganisms by supplying the essential nutrients to them (p. 2000, left col., par. 1). Ramachandran teaches that oil cakes have varying amino acid profiles (p. 2001, left col., par. 3 through right col., par 1). Specifically, soy bean oil cake is an excellent source of tryptophan, threonine, and lysine but is deficient in methionine (p. 2001, left col., par. 3), sunflower oilcake is high in methionine but low in lysine and threonine (p. 2001, right col., par. 1), and canola oil cake is a high protein content (33%) and is a good source of amino acids but is deficient in lysine (Id.). Therefore, these oil cakes were known in the art to be commonly used in poultry feed and are taught to be useful for providing protein and amino acids. 
There exists a motivation to provide bran so that the claimed microorganisms have an excellent substratum for growth and there is motivation to provide more than one type of oil cake to overcome the amino acid deficiencies of individual oil cakes. It would therefore have been obvious for the feed taught by Davis to further comprise bran and oil cakes such as the instantly claimed sunflower, soya, and canola oil cakes. The composition then would inherently contain lysine, methionine, and threonine. There is a reasonable expectation of success because Ramachandran teaches the benefits of including oil cakes and teaches that they are “commonly in use” for feed applications.
This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Neither Davis nor Ramachandran teach that the feed composition also comprises salt. 
Lichtenwalner teaches that chickens are highly selected for rapid growth or for high reproductive levels (par. 1) and “in general, sodium is added to chicken feeds” and without salt, growth is slowed, and chicks are dull and listless (par. 2).
Therefore, it would have been obvious to persons having ordinary skill in the art to further include salt in a feed for poultry and there exists a motivation to do so to provide nutrients to the poultry which promote rapid growth or high reproductive levels. There is a reasonable expectation of success because adding a salt like sodium to a bacteria-containing feed ensures that the animal administered with the composition would grow normally and avoid the problems typically encountered with salt deficiency.
This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 3 is considered to be obvious over Davis, Saint-Cyr, Neal-McKinney, Ramachandran, and Lichtenwalner.

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651